Citation Nr: 1041796	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  00-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) from June 3, 1986 to June 
19, 1989 and from November 27, 1990 to March 1, 1995.  

2.  Entitlement to an earlier effective date than March 1, 1995, 
for the award of a 100 percent schedular rating for PTSD.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned AT a July 2002 
hearing.  

The issues on appeal were last before the Board in September 2009 
when they were remanded to obtain the Veteran's records from the 
Social Security Administration.  


FINDINGS OF FACT

1.  From June 3, 1986 to June 19, 1989 and from November 27, 1990 
to October 25, 1993, the symptomatology associated with the 
service-connected PTSD was productive of severe social and 
industrial impairment.  

2.  Beginning October 26, 1993, the symptomatology associated 
with the service-connected PTSD was productive of total 
occupational impairment.  

3.  It was factually ascertainable that as of October 26, 1993, 
but no earlier, that the Veteran was demonstrably unable to 
obtain or retain employment; the Veteran's claim initiating the 
current appeal was submitted prior to this time.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 70 percent but no 
more from June 3, 1986 to June 19, 1989 and from November 27, 
1990 to October 25, 1993 for the service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10 (2010); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for entitlement to a 100 percent evaluation from 
October 26, 1993 for the service-connected PTSD, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10 (2010); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

3.  The criteria for entitlement to an effective date of October 
26, 1993, but no earlier, for the grant of a 100 percent 
disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 4.1, 4.2, 4.10 (2010); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to an increased rating for the service-connected 
PTSD via January 2003, January 2004 and 2006 VCAA letters.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the VCAA 
notice in this case was harmless error for the reasons specified 
below.  Subsequent to the rating decision on appeal, the RO did 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim and the Veteran has 
had the chance to submit evidence in response to the VCAA letter.  
Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
claim decided herein has been accomplished and that adjudication 
of the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of 
what types of information and evidence were needed to 
substantiate his claim in the VCAA letters and he was provided 
with notice of the types of evidence necessary to establish a 
disability rating or an effective date for the disabilities on 
appeal in January 2004 letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  

VA examinations with respect to the issue adjudicated by this 
decision have been obtained.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examinations obtained in this case are 
more than adequate.  The examiners interviewed the Veteran and 
reviewed the medical records.  The examiners provided the results 
of mental status examinations and provided rationales to support 
the opinions advanced.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining VA examinations or 
opinions concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  The Board finds that the requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to the 
issue on appeal which is adjudicated by this decision.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court held that "staged" 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the legal criteria for evaluating PTSD were 
revised November 7, 1996, during the pendency of this appeal.  
However, inasmuch as the focus of this appeal is for the period 
prior to March 1, 1995, prior to the effective date for the 
revised criteria, the revised criteria are not for consideration 
in the instant case.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.

Prior to November 7, 1996, the Veteran's PTSD was evaluated 
pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9411.  A 30 
percent disability rating was warranted where there was definite 
impairment in the ability to establish or maintain effective and 
wholesome relationships with people, and the psychoneurotic 
symptoms resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The Board notes that, in a precedent 
opinion dated in November 1993, the VA General Counsel concluded 
that the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree," and that it 
represents a degree of social and industrial inadaptability that 
is "more than moderate but less than rather large."  VAOGCPREC 9-
93.  The Board is bound by this interpretation of the term 
"definite."  See 38 U.S.C.A. § 7104(c).  A 50 percent evaluation 
was warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, panic 
and explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran was demonstrably 
unable to obtain or retain employment.  The Board notes that each 
of the aforementioned three criteria for a 100 percent rating is 
an independent basis for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).


Increased rating in excess of 30 percent from June 3, 1986 to 
June 19, 1989

The Veteran was hospitalized at a VA facility for 17 days in 
December 1986.  His admission, however, was for treatment for 
alcohol abuse.  

The pertinent evidence of record demonstrates that, during this 
time period, the Veteran underwent VA vocational rehabilitation 
training.  The records indicate that the Veteran had been found 
to have varying levels of industrial adaptation ranging from good 
to poor.  In July 1986, October 1986 and November 1986, the 
Veteran's rehabilitation potential was opined to be poor.  In 
October 1986, it was noted that the Veteran had very abrupt mood 
swings.  In November 1986, it was noted that the Veteran's 
rehabilitation potential was still poor.  The Veteran's span of 
attention was short.  In December 1986, the Veteran was being 
discontinued from the rehabilitation program with a 
rehabilitation potential of poor.  However, another record dated 
in December 1986, reveals the Veteran was discharged from the 
program as employable.  In January 1987, the rehabilitation 
potential was opined to be fair to poor.  It was written that the 
Veteran was easily frustrated and demonstrated low signs of work 
tolerance and skill levels.  In February 1987, it was written 
that the Veteran's work habits and work skills along with his 
ability to work independently were satisfactory.  He was able to 
problem solve difficulties when they occurred.  He had changed 
considerably in regard to anger and his way of isolating himself 
from others in the vocational rehabilitation program.  The 
Veteran was more outgoing.  His rehabilitation potential was 
fair.  In March 1987, the Veteran's rehabilitation potential was 
opined to be good.  

VA examinations conducted in May 1987 and June 1989 resulted in 
findings that the Veteran had very poor social and industrial 
adaptation.  

The clinical records demonstrate that, during this time period, 
the Veteran was attending classes at the University of Buffalo.  
Records dated in 1986, February 1987, November 1987, October 1988 
and March 1989 all indicate that the Veteran was attending 
classes.  Furthermore, it appears that the Veteran was doing well 
in these classes.  A November 1987 clinical record indicates the 
Veteran reported that he thought he was going to receive at least 
three A's for his grades.  In January 1988, he reported he was 
doing okay grade wises.  In August 2008, the Veteran reported he 
was falling behind in his studies again.  An October 1988 
clinical record indicates that the Veteran was still isolating 
but was highly involved in a group at school.  In December 1988, 
it was noted the Veteran still busy at school which seemed to 
have a stabilizing effect though the Veteran still had anger, 
depression and insomnia.  He was making progress in making up 
missed school work.  In March 1989, it was reported that the 
Veteran isolated himself from others but continues to be quite 
involved at school.  What organization there is in his life 
centers about school and media studies. 

The Veteran informed a Social Security examiner in July 2000 that 
he earned a Bachelor's degree in anthropology and video 
productions in 1991.

The clinical records further document that the Veteran was able 
to maintain some sort of social relationships during the time 
period.  In June 1986, it was written that the Veteran remained 
active in the Veteran's softball team.  Records dated in July 
1986, March 1988, April 1988 and June 1988, all reference 
relationships the Veteran had with women albeit one of the 
records indicates that the relationship was strained.  The March 
1988 record also indicated, however, that the Veteran was still 
isolating somewhat.  The July 1986 clinical record also indicated 
the Veteran reported his social activities revolved around the 
bar scene.  Other records reference the fact that the Veteran had 
been staying with friends at different places.  He reported he 
was living with friends in December 1986.  In October 1987, it 
was reported the Veteran felt somewhat isolated.  In November 
1987, he felt isolated and expressed a desire for a relationship 
with a women which he had not had in a sometime.  

The Board finds the preponderance of the evidence of record 
demonstrates that the symptomatology associated with the 
Veteran's service-connected PTSD more nearly approximates severe 
social and industrial impairment.  The evidence of record 
demonstrates that, while the Veteran not working, he was able to 
participate in vocational rehabilitation programs and more 
significantly, he was able to attend and graduate from a 
university without any apparent significant difficulty.  
Furthermore, he was able to maintain some relationships at times 
with friends, girlfriends and fellow students.  This finding is 
supported by the results of the two VA examinations which found 
the Veteran had very poor social and industrial adaptation.  The 
examiner's did not find that the Veteran was unemployable.  The 
Board finds the examiner's words "very poor" are the equivalent 
of "severely impaired" as used in the rating criteria.  The 
examiners did not find the Veteran was demonstrably unable to 
obtain or retain employment.  

The Board notes that, in September 1986, a clinician wrote that 
the Veteran continued a pattern of drinking and was mildly 
depressed, tense and anxious.  Relationships with others were 
largely superficial and isolated.  The clinician wrote that the 
Veteran is now and has been for over a year unemployable.  The 
Board finds, however, that evidence more nearly approximates a 
lesser level of industrial impairment.  The evidence does not 
support a finding that the Veteran is virtually isolated in the 
community.  There is no evidence of record of totally 
incapacitating psychoneurotic symptoms.  While probative weight 
has been afforded the September 1986 opinion, the Board finds the 
preponderance of the other evidence of record outweighs this 
opinion regarding the Veteran's employability.  

The Board notes that, in May 2010, a private psychiatrist opined 
that the Veteran had been totally disabled from PTSD from at 
least 1980, but likely earlier, to the present day.  The 
physician cited to some medical evidence of record but also 
indicated the medical evidence he reviewed was brief.  It was 
this brief evidence, combined with an interview by the Veteran, 
that was the basis of the examiner's opinion.  The physician 
cited to a 1987 VA medical record which was interpreted as being 
indicative of profound psychiatric illness, a deteriorating 
clinical course and the inability to interact in even the most 
basic social circumstances.  Glaring to the Board is the 
physician's failure to discuss the Veteran's progress made at 
school from 1986 to his receiving a degree in 1991.  The failure 
of the physician to address this very pertinent evidence 
substantially reduces the probative value of the opinion.  

The Board finds that, while the Veteran was found to have fair to 
poor industrial rehabilitation during the pertinent time period, 
the evidence of record documents that the Veteran was able to 
successfully attend a university and obtain a 4 year degree.  
Furthermore, the evidence demonstrates that the Veteran was able 
to socialize with friends, girlfriends and with classmates.  


Increased rating in excess of 30 percent from November 27, 1990 
to March 1, 1995

The Veteran was hospitalized at a VA facility from December 1994 
to February 1995.   The Veteran was granted a temporary total 
rating based upon hospitalization effective from December 12, 
1994, pursuant to 38 C.F.R. § 4.29.

During this appeal period, the Veteran was involved in Vocational 
Rehabilitation Therapy (VRT) and Incentive Therapy (IT) programs  
with VA.  These records document that, while the Veteran working 
in a sheltered environment, he was able to successfully interact 
with patients and staff including having one on one contact with 
patients.  A February 1991 record from Vocational Rehabilitation 
therapy reveals the Veteran demonstrated average work skills, 
planning techniques and abilities to work independently.  The 
Veteran supervised and organized the presentation of a PTSD 
plaque to the ward.  He maintained good rapport with staff and 
patients he was involved with.  The Veteran's rehabilitation 
potential was fair to good.  A November 1991 record reveals the 
Veteran was aiding VRT staff therapists in working with patients 
and patient related project activities.  The Veteran researched 
projects independently.  He demonstrated above average work 
skills, planning techniques and abilities to relate and respond 
to patients needs.  The Veteran's rehabilitation potential was 
fair to good.  In January 1992, it was noted that the Veteran was 
a staff assistant for the Incentive Therapy program.  He was 
motivated and dependable.  He would occasionally have 
difficulties in concentration and relating to patients and 
occasionally became frustrated and demonstrated high levels of 
anxiety due to personal difficulties he was experiencing.  These 
had an effect on the Veteran's performance, level of 
concentration and ability to work with other people.  The staff 
was aware of the Veteran's conditions and limits and his work 
load and duties were planned accordingly.  Rehabilitation 
potential was fair.  In February 1992, the Veteran remained 
assigned as a staff assistant in the Incentive Therapy program.  
The Veteran functioned at an above satisfactory level in the 
therapeutic work assigned although the Veteran had occasional 
difficulties which affected his performance, levels of 
concentration and abilities to maintain a rapport with the staff 
and patients.  The Veteran's physician and counselors were aware 
of the Veteran's limitations and his work must be planned 
accordingly.  The Veteran was friendly and cooperative with staff 
and the patients that he becomes involved with.  Another record 
dated the same month reveals the Veteran's rehabilitation 
potential fluctuated between fair and good.  In March 1992, April 
1992 and May 1992, it was noted that the Veteran occasionally 
will become agitated and frustrated due to difficulties he 
experiences on the outside which affect his performance and 
abilities to relate to others.  The Veteran managed to cope with 
these difficulties to the best of his ability but it was noted 
that these had an effect on the Veteran's abilities to socialize, 
concentrate and to work with others.  The Veteran worked directly 
with patients on a one to one basis.  The Veteran proved himself 
to be a valuable asset to the Incentive Therapy program.  In 
February 1993, the Veteran's rehabilitation potential was fair.  
The Veteran was assigned as a staff assistant.  He demonstrated 
satisfactory workmanship, work skills and work tolerance.  The 
Veteran had difficulties both in and out of the rehabilitation 
program which was a reflection upon the Veteran's abilities to 
cope with others, to work independently and also to concentrate 
on activities he was involved with.  In May 1993, it was written 
that the Veteran demonstrates satisfactory work skills and work 
tolerance.  He was occasionally troubled by financial 
difficulties and occasional lack of sleep, which in turn effects 
his performance in the Incentive Therapy program.  His 
rehabilitation potential was fair to good.  In July and August 
1993, it was noted that the Veteran was self-motivated and worked 
on an independent basis.  He maintained good rapport with 
patients and staff.  His rehabilitation potential was fair.  In 
September 1993, rehabilitation potential was opined to fluctuate 
between poor and fair.  Occasional difficulties the Veteran 
experience inside and outside the hospital had an effect on the 
Veteran's levels of concentration and ability to work 
independently.  In October 1993, it was written that the 
Veteran's rehabilitation potential was fair to good but 
fluctuates from time to time depending on difficulties the 
Veteran has with sleep, anxiety, tension, or other related stress 
factors. 

In May 1992, the Acting Case Manager from the Western New York 
Veteran's Housing Commission wrote that the Veteran was found to 
be pleasant and cooperative only on a sporadic level.  He 
exhibited symptoms of anger, alienation, mistrust, and agitated 
to depressed mood swings.  He complained of nightmares and 
intrusive thoughts of Vietnam.  At one point during the stay, the 
Veteran perceived of his roommate as being Viet Cong.  The 
Veteran then set up "bobby traps" for his roommate.  Subsequent 
counseling eliminated the Veteran's behavior but not, to the 
author's belief, the association of the Veteran roommate being 
the enemy.  The author opined that the Veteran would have great 
difficulty getting along with people under any work or 
relationship setting.  The qualifications of the author with 
regard to whether he had any medical training is not apparent.  

The Veteran was hospitalized at a VA facility in February 1991.  
The Veteran was admitted complaining of intrusive thoughts, 
feelings of guilt, an inability to hold employment, multiple drug 
related arrests, problems with alcohol and a lack of trust and 
open-mindedness with others.  At discharge, the Veteran had 
improved but prognosis was guarded.  

Clinical records dated during the pertinent time period reflect 
varying levels of disability.  In July 1991, it was noted that 
the Veteran was in a bright mood  He was staying with some 
friends but expected to have enough money to rent his own place.  
He had missed two school loan payments which was making it 
difficult for him reentering school for graduate media studies 
which was his goal.  The Veteran continued his volunteer work.  
In September 1991, the Veteran informed a clinician that he had 
difficulty with intimate relationships and problems with trust.  
In November 1991, the Veteran informed a clinician that he was 
only comfortable in the company of other Veterans.  In April 
1992, the Veteran referenced an incident which the examiner found 
was clearly a dissociative episode which occurred while the 
Veteran was in Vietnam.  

A mental evaluation was conducted in June 1992.  The Veteran had 
not been employed since early 1980.  At the time of the 
examination, he was working in Incentive Therapy.  The examiner 
found the Veteran was appropriately dressed but irritable and 
rude.  The examiner recommended that the Veteran be placed in a 
hospital.  

In July 1992, the Veteran informed a clinician that he had been 
avoiding others with the exception of his incentive therapy 
program.  Another record dated in July 1992 indicates the Veteran 
reported he had been verbally assaultive to a VA examiner who was 
conducting a compensation and pension examination.  This led to 
early termination of the interview.  

In August 1992, the clinician noted that the Veteran had informed 
him of some feelings/experiences suggestive of some type of 
dissociative episode which was relatively brief but troubling to 
the Veteran.  Another record dated in August 1992 reveals the 
Veteran was isolated but continued with his Incentive Therapy 
program which provided some structure and socialization.  This 
was to end formally in September and the Veteran was encouraged 
to volunteer.  

A December 1992 clinical record reveals the Veteran continued to 
isolate.  He was fearful of becoming disorganized, fragmented and 
losing his limited identity and ability to function and sustain 
himself.  The Veteran saw hospitalization over the holidays as 
the most viable option to his situation.  The author found the 
Veteran to be more depressed, anxious and fearful with poor ego 
integration and might require hospitalization.   

In May 1993, the Veteran reported he was giving shelter to a 
friend who was another Vietnam Veteran.  

Significantly, in an November 1993 clinical record, it was 
written that the Veteran still isolated much of the time and 
fears a lack of structure if he was no longer continued in the 
Incentive Therapy program.  The clinician wrote that he did not 
view the Veteran as being able for competitive employment due to 
his marked fear of failure and rejections.  It was recommended 
that the Veteran remain in the Incentive Therapy program.  

A November 1993 VA clinical record indicates the Veteran reported 
he was feeling angry, mean and depressed and was almost seeking 
violent confrontations with those he felt did not deserve 
respect.  He still isolated most of the time.  

In January 1994, it was noted that the Veteran was somewhat 
isolated from others.  

In December 1994, the Veteran was awarded a temporary total 
disability evaluation for the PTSD based on hospitalization.  
This temporary 100 percent evaluation is in effect up to March 1, 
1995, when the schedular 100 percent evaluation has been 
assigned.  

The Board finds the pertinent evidence of record demonstrates 
that, from November 27, 1990 to November 1993, the symptomatology 
associated with the service-connected PTSD more nearly 
approximates severe impairment socially and occupationally for 
the Veteran.  The evidence demonstrates that, while the Veteran 
was in therapy programs, he reported problems with isolation but 
he was able to maintain relationships with staff and one on one 
relationships with patients he was assisting.  He was praised for 
his assistance.  His rehabilitation potential was assessed as 
being poor to good with the majority of the findings being fair 
or good.  During the appeal period, there is no opinion from a 
health care provider indicating that the Veteran was 
unemployable.  The Board recognizes that the Veteran was in 
vocational rehabilitation for much of this time period which, in 
itself, suggests that health care professionals determined his 
occupational capacity was compromised.  However, the fact that he 
was in a rehabilitation program also suggests to the Board that 
there was a chance that he was still employable.  The Board does 
not believe that the Veteran would have been enrolled in a 
vocational rehabilitation program if it was felt that there were 
no chance for his subsequently obtaining and maintaining 
employment.  As there is evidence that the Veteran was able to 
successfully maintain at least some ability to establish and 
maintain effective relationships with the people he was 
associated with in the vocational rehabilitation program, he was 
successful in the vocational rehabilitation program and as there 
is no medical evidence opining that the Veteran was unemployable, 
the Board finds a 70 percent evaluation, but no more is warranted 
for the PTSD up to November 1993.  It has been pointed out that 
the May 1992 letter from the Western New York Veteran's Housing 
Commission indicates the Veteran became convinced that his 
roommate was a Viet Cong soldier and allegedly set booby traps 
for him.  With regard to this, the Board notes initially it is 
not clear what medical qualifications, if any, the author of this 
document has.  The Board finds, therefore, that the author is a 
lay person.  His opinion as to the Veteran's employability is not 
to be afforded as much probative weight as a health care 
professional or a vocational rehabilitation specialist.  
Furthermore, this alleged symptomatology, has not been recorded 
at any time in the medical evidence of record.  While this may 
document fantasy or disturbed thought processes, the duration of 
the ideation was apparently brief.  When viewed in light of all 
the evidence of record during the pertinent time frame, the Board 
finds this evidence does not outweigh the majority of the other 
evidence of record which supports, at most, a grant of a 70 
percent evaluation.

The Board further finds that, as of October 26, 1993, the 
evidence of record supports a finding that the Veteran was 
totally occupationally incapacitated.  The author of the clinical 
record on that date, who was the Veteran's treating psychiatrist, 
wrote that he did not view the Veteran as being able for 
competitive employment at that time.  Subsequent clinical records 
do not indicate that the psychiatrist's opinion had changed up 
until March 1995.  There is no competent evidence of record which 
indicates that the Veteran is employable subsequent to October 
26, 1993.  Based on this and granting the Veteran the benefit of 
the doubt, the Board finds that a 100 percent schedular rating is 
warranted as of the date of this clinical record.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
his service-connected PTSD.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule shows that the 
rating criteria accurately describe the Veteran's disability 
level and symptomatology (i.e., industrial and social 
impairment).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disabilities' manifestation have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  The Veteran was hospitalized on several occasions 
during the appeal periods.  Some of this hospitalization was for 
treatment of alcohol abuse which is not service-connected.  The 
Board finds the few times the Veteran was hospitalized for 
treatment of PTSD does not rise to a level where it can be 
characterized as "frequent hospitalizations."  While the 
Veteran has alleged occupational impairment, the symptoms he 
reports to be associated with the service-connected PTSD is fully 
contemplated in the rating criteria used to assigned by this 
decision.  Accordingly, further consideration of 38 C.F.R. 
§ 3.321(b)(1) is not warranted in this case. 


Entitlement to an earlier effective date than March 1, 1995, for 
the award of a 100 percent schedular rating for PTSD

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110(a), which provides that, unless 
specifically provided otherwise, the effective date of an award 
based on an original claim or a claim for increase "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."

The effective date of an increase in disability compensation is 
the earliest date as of which it is factually ascertainable that 
an increase in disability has occurred if a claim is received 
within one year of such date.  Otherwise, the effective date is 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2); see 
also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997) (holding 
that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where an increase in disability precedes a claim 
for an increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. § 
3.400(o)(2) was added to permit payment of increased disability 
compensation retroactively to the date the evidence establishes 
the increase in the degree of disability had occurred.  That 
section was intended to be applied in those instances where the 
date of increased disablement can be factually ascertained with a 
degree of certainty.  It was noted that this section was not 
intended to cover situations where disability worsened gradually 
and imperceptibly over an extended period of time.

A "claim" or "application" is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. 38 C.F.R. § 
3.1(p).  An informal claim is any communication indicating an 
intent to apply for one or more benefits.  The benefit being 
sought must be identified. 38 C.F.R. § 3.155.

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must identify 
the benefits sought.  Upon receipt of an informal claim, if a 
formal claim had not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).

The Veteran submitted the claim which initiated the current 
appeal in November 1990.  In the current case, the Board finds 
the date of the grant of a 100 percent rating for the service-
connected PTSD must be the date it was factually determined that 
a 100 percent evaluation was warranted.  The Board finds the 
analysis used above in determining if an increased rating is 
warranted applies to the earlier effective date claim.  As set 
out above, it was factually determinable October 26, 1993, but no 
earlier, that the Veteran warranted a 100 percent disability 
evaluation.  An effective date of October 26, 1993 is warranted.  


ORDER

Entitlement to a rating of 70 percent but no more from June 3, 
1986 to June 19, 1989 and from November 27, 1990 to October 25, 
1993 for the service-connected PTSD is granted subject to the 
laws and regulations governing monetary awards.  

Entitlement to a 100 percent evaluation from October 26, 1993 for 
the service-connected PTSD is granted subject to the laws and 
regulations governing monetary awards.

Entitlement to an effective date of October 26, 1993 for the 
grant of a 100 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


